DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 2-21 are allowed. The following is an examiner’s statement of reasons for allowance:
The prior art made of record Publicover et al. (US Publication Number 2015/0326570 A1) disclosed a method for providing for providing substantially continuous biometric identification (CBID) of an individual using eye signals in real time. The apparatus is included within a wearable computing device with identification of the device wearer based on iris recognition within one or more cameras directed at one or both eyes, and/or other physiological, anatomical and/or behavioral measures. Verification of device user identity can be used to enable or disable the display of secure information. 
However, the closest prior arts made of record do not disclose “receiving, via a network from a user device of a user, user movements during a presentation by a presenter of online content being viewed by the user; determining a content difficulty level for the user of the online content based on the user engagement information and the online content; determining a content management action based on the user engagement information and the content difficulty level, wherein the content management action comprises includes presenting additional content enabling the user to provide feedback associated with the online content via a user interface during the presentation; responsive to receiving feedback from the user via the user interface, providing, via the network, the feedback to a device of the presenter of the online content; receiving, via the network from the device of the presenter, an additional content management action in response to the provided feedback; and causing the user device to alter the online content based on the additional content management action received from the device of the presenter such that a second level of engagement with the altered online content is higher than the first level of engagement with the online content” (in combination with 
Dependent claims 3-8 are allowable as they depend from an allowable base independent claim 2.
Dependent claims 10-15 are allowable as they depend from an allowable base independent claim 9.
Dependent claims 17-21 are allowable as they depend from an allowable base independent claim 16.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communication from the examiner should be directed to Hilina K Demeter whose telephone number is (571) 270-1676. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu could be reached at (571) 272- 7490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about PAIR system, see http://pari-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HILINA K DEMETER/Primary Examiner, Art Unit 2674